Roberts, Chief Justice.
The indictment was set aside upon exceptions taken to it by the defendant below.
It alleges that the defendant “ did in a court of justice, viz, in the court-house of Hopkins county, and State of Texas, at Sulphur Springs, the District Court of said county of Hopkins being then and there in session, unlawfully *95make an aggravated assault upon one J. W. Strowd, with intent to injure him.”
It is good for a simple assault, because it is unnecessary to state the instrument or means used in committing it. (2 Bishop, 0. P.. sec. 56; State v. Croft, 15 Tex., 576, and numerous cases since following that.) It is good also for an aggravated assault, because it alleges the assault to have been committed “in a court of justice,” describing the court, when and where held, which is exactly in accordance with the code, which makes an assault aggravated “ when committed in a court of justice.” (Paschal’s Dig., art. 2150.) The court erred in setting the indictment aside. Judgment reversed and cause remanded.
Reversed and remanded.